[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                     ________________________         U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            January 6, 2010
                            No. 08-16357                      JOHN LEY
                        Non-Argument Calendar              ACTING CLERK
                      ________________________

                   D. C. Docket No. 05-00206-CR-WS

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

WILLIE MERER HINTON,
a.k.a. Chill,
a.k.a. Chill Will,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                            (January 6, 2010)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Sidney Harrell, appointed counsel for Willie Hinton, has filed a motion to

withdraw from further representation, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738 (1967). Because our independent examination

of the record reveals no arguable issues of merit, we grant the motion to withdraw.

      The jury convicted Hinton of possession with the intent to distribute

oxycodone within 1,000 feet of a public housing facility, but in its resentencing

order, the district court inadvertently sentenced Hinton for “possession with intent

to distribute oxycodone in a school zone.” The penalties for these offenses are

identical. See 21 U.S.C. §§ 841(a)(1), 860. We therefore affirm Hinton’s

conviction and sentence but remand with instructions to correct the clerical error

in the district court’s resentencing order. See Fed. R. Crim. P. 36.

      MOTION GRANTED. CONVICTION AND SENTENCE

AFFIRMED; REMANDED FOR THE LIMITED PURPOSE TO CORRECT

CLERICAL ERROR.




                                          2